PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
1United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/463,752
Filing Date: 20 Mar 2017
Appellant(s): Green et al.



__________________
Brian M. Gummow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on September 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Restatement of Rejection
The following ground of rejection is applicable to the appealed claims.
 Claims 1-3 and 5-12 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanamachi et al. (US 7,910,798), Lonberg et al. (US 2006/0015957) and Buelow (US 2009/0098134) in view of Brekke et al. (Immunologist 1994, 2:125-130) and Krawinkel et al. (The EMBO Journal vol.1, No. 4, pp403-407, 1982) for the reasons of record.

Tanamachi et al. teach transgene constructs for expressing chimeric antibodies, and transgenic non-human host animals carrying such constructs, wherein the chimeric antibodies comprise human variable regions and constant regions of the non-human transgenic host animal. Tanamachi et al. teach that the presence of immunoglobulin constant regions of the host animal (e.g. µ constant region or gamma or alpha constant region) allows for generation of improved antibodies in such transgenic host animals, subsequently, the chimeric antibodies can be readily converted to fully human antibodies using recombinant DNA techniques. Tanamachi et al.  teaches compositions and methods for generating human antibodies in which chimeric antibodies raised in vivo in transgenic mice are used as intermediates and then converted to fully human antibodies in vitro (see ABSTRACT and lines 32-44 in col.4). Further, the presence of constant regions of non-human host animal in the chimeric antibodies expressed by the host animals will allow for improved B cell and antibody development in vivo as compared to transgenic animals expressing antibodies having non-host constant regions (e.g. see lines 55-65 in col. 11). 


Lonberg et al. et al. teach a transgenic mouse containing germ line cells comprising a rearranged light chain transgene and an unrearranged heavy chain transgene (e.g. see [0201]), wherein said unrearranged heavy chain transgene comprises several human VH, DH, and JH gene segments (see e.g.  Figure 25 for the pHC2 transgene).  Lonberg et al. teach a heavy chain transgene include cis-acting sequences that support functional V-D-J rearrangement that can incorporate all or part of a D region gene sequence in a rearranged V-D-J gene sequence (e.g. see [0205]). Lonberg et al. teach a transgenic mouse expresses chimeric antibodies comprising human heavy variable regions and mouse constant regions; and teach such chimeric heavy chains are generally produced  through trans-switching between functionally rearranged human transgene and an endogenous murine heavy chain constant region (e.g., γ1, γ2a, γ2b, γ3, which encompass CH2 and CH3) (e.g. see [0039] and claims 1-32). 

Lonberg et al. teach a heterohybrid antibody ---- an antibody having a light and heavy chains of different organismal origins. For example, an antibody having a human heavy chain associated with a murine light chain is a heterohybrid antibody (e.g. see [0182]).

	Lonberg et al. teach a heterobybrid antibody produced by transgenic animals, e.g. mouse, that contain the transgenes include a heavy chain transgene comprising DNA encoding at least one variable gene segment, one diversity gene segment, one joining gene segment and one constant region gene segment and CH1 immediate downstream from the functionally rearranged VDJ gene (encoding VH) is nonswitched (no class switch has taken place) (e.g. see [0031] and [0185]).

	Lonberg et al. teach that it is preferable to identify and use lines of mice that express high levels of human immunoglobulins, particularly of the IgG isotype but trans-switching to endogenous nonhuman heavy chain constant region genes can occur and produce chimeric heavy chains comprising human and mouse heavy chains (e.g. see [0292]-[0293]). 


	Lonberg et al state:
“when combined with a murine constant region (e.g., a trans-switched murine) isotype [,] the presence of a murine constant region can afford advantages over a human constant region. For example., a murine .gamma. constant region linked to a human variable region by trans-switching may provide an antibody which possesses murine effector functions (e.g., ADCC, murine complement fixation) so that such a chimeric antibody (preferably monoclonal) which is reactive with a predetermined antigen (e.g., human IL-2 receptor) may be tested in a mouse disease model” (e.g. see [0319]).
Lonberg et al. teach that the chimeric antibodies can be generated by trans-switching, wherein a human transgene encoding a human variable region and a human constant region undergoes switch recombination with a non-transgene immunoglobulin constant gene switch sequence (RSS) thereby operably linking the transgene-encoded human variable region with a heavy chain constant region which is not encoded by said transgene, typically an endogenous murine immunoglobulin heavy chain constant region or a heterologous (e.g., human) heavy chain constant region encoded on a second transgene (e.g. see [0324]-[0326]).

Buelow teaches that a major problem associated with the production of humanized transgenic antibodies in non-human animals has been the preferential production or co-production of endogenous antibodies in the host (see [0009]). Buelow teaches the use of megnuclease to functionally ablate endogenous IgG loci to generate transgenic animals useful for the production of humanized or fully human transgenic antibodies (e.g. see [0010]).

Buelow teaches a transgenic animals that harbor at least one artificial Ig locus comprising human VJ genes encoding human V-region amino acids, and one or more non-human constant region gene  (e.g. see [0043]-[0048]).  Buelow teaches that such transgenic animals produce monoclonal antibodies that are chimeric antibody comprising human VH region, human IgG CH1 domain, and rat IgG CH2 and CH3 domain (e.g. see [0120]).  


Buelow teaches that once the chimeric monoclonal antibodies have been generated, they can be easily converted into fully human antibodies using standard molecular biology techniques. Fully human monoclonal antibodies are not immunogenic in humans and are appropriate for use in the therapeutic treatment of human subjects (e.g. see [0201]).

	The references discussed above teach the structure of an immunoglobulin comprising heavy chain comprising a human variable domain, a human CH1 (see Buelow), and non-human CH2 and non-human CH3, but the immunoglobulin differ from the instant invention by not comprising a human upper hinge.

However, the structure including genes encoding the human hinge region and the important function of the hinge region of a human antibody was well known in the art at the time of the filing.  For example, Brekke et al. teach that the upper hinge is defined as the peptide stretch from the end of CH1 to the cysteine forming the first inter-heavy chain disulfide bond (e.g. see left col. in page 126). Brekke et al. further teach the flexibility of the hinge region of IgG antibodies is important both for the Fab arms to interact with different epitopes and for the Fc region to adopt different conformation important for effector functions (e.g. see left col. in page 126).  Krawinkel et al. teach genes encoding human immunoglobulin heavy chain including genes encoding the IgG hinge region (e.g. see Results and Discussion in right col. in page 403).

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of  Tanamachi et al., Lonberg et al. and Buelow by producing a transgenic animal such as mouse by including the genes encoding human IgG hinge into the VDJ-CH1-hinge region including upper hinge region to replace the genes of the host animal (e.g. mouse) while retaining the genes encoding host CH2 and CH3; such transgenic animal would be expected to produce a chimeric antibody comprising human VH-CH1-hinge region (including upper hinge region)-non-human CH2-CH3 (e.g. mouse).  An ordinary skill in the art would also have been motivated to include human hinge region after the human CH1 region, and have a reasonable expectation of success, since it was known at the time of filing that host genes encoding constant region CH2 and CH3 contain regulatory elements that are 
As such, incorporating human hinge region (well-known in the art) into the transgenic host animals would be expected to be beneficial in producing an chimeric antibody comprising human VH-human CH1-human hinge region-nonhuman CH2-nonhuman CH3, wherein the hinge provides flexibility for antigen binding Fab arm and nonhuman Fc region (e.g. murine or rat) to adopt conformation important for effector functions. Such chimeric antibody having murine effector functions associated with the CH2-CH3 (e.g., ADCC, murine complement fixation) can be used in studying a mouse disease model as taught by Lonberg et al. (e.g. see [0319]) or be converted to fully human therapeutic IgG antibody by replacing the nonhuman CH2-CH3 with a human CH2-CH3 as disclosed by Buelow.

(3) Response to Argument
Appellant’s arguments have been fully considered but have not been found persuasive.
Appellant argues that there is no need or known problem in the art that would require the replacement of the mouse hinge region with human hinge region, as such the skill in the art has no motivation to modify the chimeric antibodies of Buelow, Tanamachi or Lonberg.  Appellant argues that the benefit of hinge region being flexible for the functions of Fab and Fc is the results of improper hindsight from the instant application. 
 
Appellant asserts that the instant inventors were the first to identify and disclosed a problem regarding chimeric antibodies disclosed in the prior art and provide the solution to the flexibility of upper hinge region.  Appellant argues that the instant application in pages 14-18 explains that the differences in antigen binding because of changed length of flexibility of the upper hinge region when switching from mouse to human constant region (also see paragraph spanning pages 20-21 of the Brief).  While appellant admits that Brekke teaches the flexibility of upper hinge of IgG antibodies is important for the Fab arms to interact with epitopes, appellant nevertheless asserts that the Examiner’s reliance on Brekke is impermissible hindsight as this is unrecognized problem by Tanamachi, Lonberg, and Buelow.


Further, appellant argues that Examiner’s assertion of more human element in the chimeric antibodies contradicts with the teachings of Tanamachi, Lonberg, and Buelow since these reference teach that the chimeric antibodies can be easily and readily converted to fully human antibodies.  

This is not found persuasive for following reasons:

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin , 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP 2145. 

	Here, the importance of human hinge region was well known before the filing of the instant applications as evidenced by the teachings of Brekke et al. Specifically, Brekke et al. teach the hinge region links two Fab arms to the Fc of IgG (the predominant antibody class in human serum) and provides the IgG molecule with flexibility (e.g. see Abnatract and lines 1-5 in right col. in page 126).  Further, Brekke et al. states in page 126:


    PNG
    media_image2.png
    570
    542
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    160
    562
    media_image3.png
    Greyscale

The knowledge of human hinge region of IgG was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure.  Therefore, applicant’s improper hindsight arguments regarding the important functions of human hinge have not been found persuasive.

Furthermore, appellant argues Lonberg does not teach chimeric antibodies comprising a human CH1 and a mouse constant region, rather, Lonberg teaches mouse constant region comprising a CH1, a hinge, a CH2, and CH3, not a human CH1 region. Appellant argues that there is no motivation to replace the murine upper hinge disclosed in the references with a human 

This is not found persuasive for following reasons:

	Contrary to applicant’s arguments relying upon the unrecognized problem solved by applicant (incorporating human CH1 and human upper hinge region to maintain affinity and specificity of the chimeric antibody when it is converted into a fully human antibody), note that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144.  Further, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention, see MPEP 2145 II. 

	The obviousness analysis cannot be confined by overemphasis on the importance of the published articles and the explicit content of published articles and explicit content of issued patent. In many fields it may be that there is little discussion of obvious techniques or combination and it often may be the case that market demand, rather than scientific literature, will drive design trends. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007).

	Buelow teaches that meganuclease is used to inactivate endogenous Ig loci in heavy and/or light chain loci endogenous to the subject animal including the disruption of the CH1 region of an endogenous Ig heavy chain locus (e.g. see [0139] and [0149]). Buelow teaches transgenic animals carrying at least one artificial Ig heavy chain locus having at least one human constant region gene (e.g. see [0167]). Buelow discloses an exemplary artificial C constant region gene is a constant region gene encoding a human IgG CH1 domain and rat IgG CH2 and CH3 domain (e.g. see [0120]). Buelow states:

“[0173] In one embodiment, the artificial loci used comprise at least one artificial constant region gene. For example, an exemplary artificial C constant region gene is a constant region gene encoding a human IgG CH1 domain and rat IgG CH2 and CH3 domain. Accordingly, such transgenic animals have the capacity to produce a diversified repertoire of immunoglobulin molecules, which include antibodies having a human idiotype and an artificial constant region comprising both human and non-human components”

	As such, one of ordinary skill in the art would understand that the endogenous genes encoding the constant regions of IgG such as CH1 or hinge region in host animals can be disrupted by meganuclease followed by incorporation of an artificial Ig chain locus having at least one human constant region gene (e.g. human CH1 and hinge region).  There is no objective evidence to show that a human hinge region (located immediate after human CH1) would affect IgG production in the transgenic animals. 

	Contrary to appellant’s arguments such chimeric IgG would be unsuitable for intended uses, note that one of the intended uses and motivation is to convert them into fully human IgGs. Therefore, the understanding of one of ordinary skill in the art would be that it is desirable add human hinge region to the chimeric IgG antibodies disclosed in Buelow.



Here, the importance of the human hinge region in maintaining the affinity of the Fab to epitopes and for the Fc region to adopt different conformation critical for effector functions were well-known in the prior art at the time the instant invention was filed as evidenced in the teachings of the secondary reference Brekke et al. (see discussion of the teachings of Brekke et al. above). 

Given that it was known in the art that human IgG hinge region is part of the fully human antibody and is important both for Fab arms to interact with different epitope and for the Fc region to adopt different conformation important for effector function (as disclosed by Brekke et al.), and since the gene encoding human IgG hinge region was well-known, available and separated from the genes encoding CH2 and CH3 region (as disclosed by Krawinkel et al.), and since, unlike the endogenous CH2 and CH3 region (e.g. mouse CH2 and CH3 regions), the mouse upper hinge region is not shown to be adversely affect the antibody production in transgenic host cells,  an ordinary skill in the art would have been motivated to incorporate the human IgG upper hinge region with the human Fab region to produce a human Fab-CH1-hinge following well-established recombinant technique with a reasonable expectation of success.  Such chimeric antibody would have more human elements (e.g. human VH, human CH1, human upper hinge) when it is ready to be converted to fully human antibody since all is take is to replace the CH2 and CH3 regions from the host animals with human CH2 and CH3 region. 

An ordinary skill in the art would have incorporated human hinge region including the upper hinge region (encoded by gene segments separated from genes encoding CH2 and CH3 region) into the transgene for the same reason as incorporating human VH region --- to make a human antibody in transgenic animals having as much human elements as possible and only use elements from the host animals when necessary (e.g. murine CH2 andCH3 allowing for generation of improved antibodies in transgenic host animals).

Moreover, appellant argues that the presence of the human upper hinge helps maintains the affinity and specificity of the chimeric antibody when it is converted into a fully human format which is unexpected because the problem it solves was unknown in the art. Appellant did acknowledge that Brekke et al. teach the flexibility of hinge region but asserts that Brekke’s teaching is not specific for human hinge or the mouse hinge. Appellant argues Tanamachi, Lonberg and Buelow do not teach human hinge would be better at avoiding the reduction or loss of activity. Potency or solubility since the chimeric antibodies can be readily converted to fully human antibodies. Appellant asserts that inherency is not available to rebut any showing of unexpected results.  

	This is not found persuasive for following reasons:
Contrary to appellant’s reliance on unexpected results of human upper hinge region in maintaining the affinity and specificity, note that the instant claims do not recite any affinity and specificity. Also note that it was well known in the art prior to the filing of the instant application that hinge region of IgG antibodies provides space between the Fab and the Fc (see detailed discussion of the teachings of Brekke et al. above).  Since Tanamachi, Lonberg, and Buelow teaches chimeric IgG antibodies having human antigen binding domains and since the hinge regions of human and murine are different (e.g. see Table 1 in Brekke et al.), it would be obvious to one of ordinary skill in the art to incorporate human hinge region into the chimeric IgG antibodies.

In addition, the fact that applicant has recognized other advantage, namely the advantages of incorporating human hinge region into the chimeric antibody heavy chain in maintaining affinity and specificity, would flow naturally from following the teachings of the prior art and cannot be the basis for patentability when the difference would otherwise obvious.  

Here, given that it was also well-known at the time the instant invention was filed that the presence of IgG constant region from the host animals (e.g. CH2 and CH3) allows for generation of improved antibodies in transgenic host animals as disclosed by Tanamachi, Lonberg, and Buelow but not the human CH1 region or human upper hinge region, an ordinary skill in the art would also have been motivated to include human upper hinge region after the human CH1 

	As such, appellant’s arguments have not been found persuasive.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHUN W DAHLE/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
Conferees:
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.m